Motion to add the above compensation case to the day calendar of this court. It appears that after the preparation and filing of the record and briefs on appeal by appellants the board reconsidered the case, vacated the award and dismissed the claim. In view of the fact that an appeal was pending such action on the part of the board was at least irregular (Matter of Jones v. Schenectady Boys Club, 276 App. Div. 879; Matter of Di Mezzo v. Levor & Go., 281 App. Div. 719). While no award is now in effect we think appellants are entitled to disbursements under the circumstances. The case is added to the day calendar for the purpose of an order directing the payment of disbursements to appellants by the Workmen’s Compensation Board, and the appeal thereupon is dismissed. Foster, P. J., Bergan, Coon, Halpern and Gibson, JJ., concur.